



COURT OF APPEAL FOR ONTARIO

CITATION: Roberts v. Miller, 2015 ONCA 500

DATE: 20150707

DOCKET: C59119

Laskin, Feldman and Simmons JJ.A.

BETWEEN

Nancy Jane Roberts

Applicant (Appellant)

and

Michael Gordon Miller

Respondent (Respondent)

Catherine Roberts and Helen E. Vukotic, for the
    appellant

Richard A. Wellenreiter, for the respondent

Heard: February 6, 2015

On appeal from the order of Justice Cheryl Lafrenière of
    the Superior Court of Justice, dated June 17, 2014.

Simmons J.A.:


A.

introduction

[1]

The main issue on appeal is whether the motion judge denied the
    appellant mother a fair hearing by refusing to adjourn a motion to change

to
    permit the completion of questioning that had previously been ordered.

[2]

The parties are former common law spouses. In December 2006, they signed
    Minutes of Settlement resolving all outstanding issues in a proceeding between
    them, and the Minutes were incorporated into a court order.

[3]

In 2012, the father moved to reduce the child support and eliminate the
    spousal support payable under the 2006 order. In his financial statement filed
    on the motion to change, the father revealed that he had received a significant
    pension payout when he lost his job earlier that year.

[4]

In her initial response to the motion to change, the mother simply asked
    that it be dismissed. Later, she filed an amended response, asking that income
    be imputed to the father and that the custody arrangements be changed.
[1]
In September 2013, the father brought a motion to enforce an alleged settlement
    of the motion to change.

[5]

In November 2013, the parties consented to an order permitting the
    mother to amend her response to the motion to change by adding a claim for a
    constructive trust over the fathers assets acquired during cohabitation. The
    order also permitted questioning and the filing of updated factums, with both
    steps to be completed by December 31, 2013.

[6]

When the matter was called for hearing on January 14, 2014, mothers
    counsel asked for an adjournment because the contemplated questioning had not
    been conducted and updated factums had not been filed.

[7]

The motion judge refused the mothers request for an adjournment. She
    ruled that questioning was unnecessary to address the fathers motions, and
    that the mothers motion could be bifurcated  because the legal issue of
    whether the mother was entitled to pursue a constructive trust claim could be
    addressed without the need for questioning.

[8]

Ultimately, the motion judge reduced the child and spousal support
    payable by the father and dismissed all other claims that were before her.

[9]

The mother raises numerous issues on appeal. In my view, in all the
    circumstances of this case, the motion judge erred in failing to grant the
    requested adjournment.

[10]

For
    reasons I will explain, I would allow the appeal, set aside the motion judges
    order, and order a new hearing on terms that questioning proceed forthwith on a
    schedule to be agreed upon by the parties or determined by the case management
    judge.

B.

background

(1)

The parties

[11]

The
    mother and the father began living together around December 1994. They separated
    in April 2006. They have one child, a son, who was born in 1999. The mother
    also had a child from a previous relationship who lived with the parties for
    some time.

[12]

While
    the parties lived together, the father worked for the City of Hamilton and the
    mother worked part-time, first in retail, later at Flamboro Downs racetrack.

(2)

The mothers August 2006 application

[13]

Following
    the parties separation, the mother brought an application for child and
    spousal support. In her application, the mother also claimed a constructive
    trust interest in all assets accumulated by the Respondent during the course of
    the relationship.

[14]

The
    father did not disclose any assets in his financial statement delivered in the
    2006 application. However, he attached to his financial statement a pay stub
    and some income tax information forms, which showed that he had been making
    pension contributions for some time.

(3)

The December 2006 Minutes of Settlement and court order

[15]

In
    December 2006, the parties entered into Minutes of Settlement purporting to
    settle all outstanding issues in these proceedings. The Minutes provided:

·

the parties would have joint custody of their son;

·

the father would pay the mother $429 per month for child support
    based on an annual income of $46,500;

·

the father would pay the mother $371 per month for spousal
    support based on the mothers estimated annual income of approximately $18,000;

·

spousal support was reviewable annually;

·

the mother would deliver up certain personal property to the father;

·

the father would assume responsibility for certain debts.

[16]

The
    terms of the Minutes were incorporated into a final court order dated December
    14, 2006. Neither the Minutes nor the order referred specifically to the mothers
    constructive trust claim.

(4)

The Fathers 2012 motion to change

[17]

In
    July 2012, the father lost his 28-year employment with the City of Hamilton
    because of persistent absenteeism due to alcoholism. Later that year, the
    father brought a motion to change the 2006 order by eliminating spousal support
    and reducing child support to $202.24 per month based on an annualized income
    from employment insurance benefits of $25,220 ($485 per week).

[18]

The
    fathers financial statement filed on the motion to change disclosed an RRSP
    valued at approximately $450,000, and indicated that it was transferred from
    OMERS on termination of employment. Income tax information attached to the
    fathers financial statement disclosed line 150 income for the years 2009, 2010
    and 2011 as $47,500.73, $44,537.49, and $45,853.90, respectively.

(5)

The mothers response to the fathers motion to change

[19]

In
    a November 20, 2012 response to the fathers motion to change, the mother asked
    that the motion be dismissed.

(6)

The mothers amended response to the fathers motion to change

[20]

In
    February 2013, the mother amended her response to the fathers motion to change.
    She asked for sole custody of their son and requested that the fathers access
    be supervised. She also asked that the periodic support orders be amended to
    reflect increases in the fathers income since the 2006 order; and that income
    be imputed to the father because, in her view, he had the ability to work
    full-time.

(7)

The fathers motion to enforce a settlement reached on March 20, 2013

[21]

In
    September 2013, the father served a motion returnable October 18, 2013 to enforce
    a settlement of his motion to change. He claimed the parties

reached an
    agreement on March 20, 2013 and that the motion to change was therefore removed
    from the long motions list at that time. In the alternative, he asked for an
    order restoring his motion to change to the next long motions list.

(8)

The November 15, 2013 consent order

[22]

The
    fathers enforcement motion was adjourned on consent to November 15, 2013. On
    that date, the parties consented to an order permitting the mother to amend her
    response to the fathers motion to change to claim a division of property and
    permitting questioning to take place. Questioning was to be completed by December
    31, 2013, and updated factums were to be filed by the same date. The matter was
    placed on the long motions list for the trial sitting commencing January 6,
    2014, not to be called during the first week of the sittings.

(9)

The mothers amended response to the fathers motion to change

[23]

The
    mother delivered her amended response to the fathers motion to change on
    November 29, 2013. She claimed a constructive trust over the fathers property
    acquired during cohabitation based on unjust enrichment. She asserted that the
    fathers 2006 financial statement failed to disclose any assets  whereas his
    financial statements in the current proceedings disclosed a pension asset worth
    approximately $450,000.

[24]

In
    a supporting affidavit, the mother stated that, throughout their cohabitation,
    the parties regarded themselves as married. They mutually agreed to have a
    child together. Further, the mother claimed that she enabled the father to
    pursue his employment with the City of Hamilton because she assumed responsibility
    for caring for their child and for household duties.

[25]

Although
    the mother acknowledged that she was aware at the time of separation that the father
    had a pension, she claimed she was not aware that it constituted an asset, nor
    did [she] have any idea how much [the] pension was worth.

(10)

The fathers reply to the mothers amended response

[26]

In
    an undated reply to the mothers amended response, the father asserted that the
    mothers claim for a constructive trust was without foundation for several reasons.
    First, the principle of
res judicata
applied. Second, the claim was
    statute barred. Third, the mother was always aware the father had a pension.
    Fourth, the mother did not meet the test for unjust enrichment in relation to
    the fathers pension and had not contributed either directly or indirectly to
    the pension. Finally, the claim was without merit and designed to cause the
    father to incur unnecessary costs.

(11)

The parties fail to complete questioning; the matter is called for
    hearing January 14, 2014

[27]

In
    December 2013, counsel for both parties cancelled dates proposed or scheduled for
    questioning. They explained their positions before the motion judge on January
    14, 2014, the date on which the matter was called for hearing.

[28]

According
    to mothers counsel, at the November 15, 2013 hearing when the consent order
    for questioning was made, fathers counsel offered only December 16, 17 or 18
    as available dates for questioning and counsel targeted December 18, 2013 as
    the date for questioning. Mothers counsel relied on that date, but when she
    and fathers counsel spoke the week before December 18, he was no longer
    holding that date open. Mothers counsel wrote a letter requesting documentary
    disclosure in an effort to avoid the need for questioning. However, fathers
    counsel served a notice of examination for December 27, 2013 without
    consultation. Mothers counsel had to cancel that date because of a funeral for
    a close family friend. Fathers counsel then served a further notice of
    examination for January 6, 2014, but mothers counsel had indicated, at the
    November 15, 2013 hearing, that she was unavailable the first week of January. Fathers
    counsel refused to produce his client on later January dates (January 10 and
    January 14) offered by mothers counsel and took the position that the matter
    should proceed without questioning.

[29]

Before
    the motion judge, fathers counsel relied on the fact that mothers counsel
    failed to serve an appointment for questioning at any time before December 31,
    2013. In any event, in his view, it was always contemplated that the hearing
    relating to the mothers constructive trust claim would be bifurcated, with the
    issue of her entitlement to advance a claim being dealt with first  and that
    the issues for questioning were restricted to the quantum of any potential
    claim. He also emphasized that when mothers counsel asked to postpone the
    December 27, 2013 date, she said she would be available in early January  she
    did not point out, and he did not recall, that she was not available during the
    first week of January. And she did not notify fathers counsel that she was not
    available on January 6, 2014 until January 3, 2014.

[30]

In
    his submissions to the motion judge, fathers counsel initially did not respond
    directly to mothers counsels submission that she had suggested later dates in
    January. Rather, he relied on the terms of the November 15, 2013 order,
    requiring that examinations be completed by December 31, 2013; the mothers
    failure to serve a notice of examination within that time frame; his efforts to
    schedule questioning; and his view that the mothers claim for a constructive
    trust was meritless and that her request for questioning related to valuing
    that claim. After further colloquy, he pointed out that counsel had agreed to
    extend the date for filing updated factums to January 8, 2014  and that the
    dates proposed by mothers counsel for questioning were after that date.

(12)

The January 14, 2014 hearing

[31]

On
    January 13, 2014, the matter was called for hearing on January 14, 2014. At the
    hearing, mothers counsel requested an adjournment to conduct questioning and
    to prepare a factum based on a full record  and counsel provided their
    explanations for why questioning had not taken place. During the course of
    submissions and argument, mothers counsel pointed out that, because
    questioning had not taken place, she had not come prepared to deal with the
    substantive issues. Further, it was her understanding that the motion to
    enforce the settlement had been abandoned because it was not argued on November
    15, 2013 and had not been adjourned.

[32]

The
    motion judge expressed concern over the length of time the matter had been
    outstanding.  She concluded that she could deal with the fathers motions without
    questioning and that the mothers cross-motion could be bifurcated. The first
    issue on the mothers cross-motion was a legal issue: could the mother re-open
    the prior court order? If she was entitled to do so, she could then proceed
    with questioning.

C.

The motion judges Decision

[33]

On
    June 17, 2014, the motion judge released reasons reducing the child and spousal
    support under the 2006 order based on the fathers actual income from August 1,
    2012 through to October 1, 2013 and dismissing all other claims that were
    before her except for costs.

[34]

In
    dismissing the mothers claim for a constructive trust, the motion judge found
    that, in the face of the 2006 order, the mother was estopped from advancing the
    claim based on the principle of
res judicata
. She also concluded that
    the mother had not established a basis for setting aside the 2006 order or the Minutes
    of Settlement on which the order was based. In light of these findings, the
    motion judge said it was unnecessary for her to consider the mothers actual
    claim for a constructive trust. However, she observed that if the mother did
    have a claim against the fathers pension, it vested in her trustee in
    bankruptcy when the mother declared bankruptcy in 2009. She also indicated that
    it was unnecessary that she consider the limitation issue raised by the father,
    apparently because the issue was not fully argued.
[2]


D.

analysis

[35]

The
    decision whether to grant an adjournment is highly discretionary. Nonetheless,
    a presiding judge who fails to take account of relevant considerations in
    balancing the interests of the applicant, the respondent and of the
    administration of justice in the orderly processing of cases on their merits
    may exercise that discretion unreasonably and thus, in a manner that justifies
    appellate intervention:
Khimji v. Dhanani
(2004), 69 O.R. (3d) 790
    (C.A), per Laskin J.A. at paras. 14 and 18.

[36]

In
    this case, in my view, the motion judge erred in failing to grant an adjournment
    because she jumped to the erroneous conclusion that questioning and updated
    factums were unnecessary to permit a proper consideration of the issues she
    identified could proceed  and she did so without allowing mothers counsel to
    make full submissions on the question of whether the motions could proceed
    without questioning.

[37]

The
    issues raised by the mother on the fathers motion to change included whether
    income should be imputed to the father because he was intentionally
    underemployed. The issues on the mothers constructive trust claim included
    whether the fathers failure to make full financial disclosure concerning his
    pension in 2006 justified re-opening the 2006 order.

[38]

The
    very nature of these issues suggests that the father would have information relevant
    to them that would not otherwise be available to the mother.

[39]

That
    conclusion is supported by fathers counsels substantive submissions on the
    fathers motion to change. During those submissions, fathers counsel provided
    information, purportedly as an officer of the court, concerning the status of
    the fathers grievance over his loss of employment. Fathers counsel explained
    that this information was not before the court in an affidavit because he
    anticipated participating in questioning.

[40]

Further,
    the motion judges written reasons determining the substantive issues belie her
    conclusion that questioning and updated factums were unnecessary.

[41]

The
    motion judges reasons are about 30 pages long, and they refer to more than 35
    authorities, most of which were not referred to by counsel in oral submissions
    (and one of which had been overturned on appeal
[3]
).
    Her reasons  include the following findings:

·

the circumstances that led to the fathers 2012 dismissal from
    his longstanding employment were beyond his control  rather, they were due to
    his alcoholism, which is a disease;

·

the father was not intentionally unemployed or underemployed
    while he sought treatment for his alcoholism;

·

there was no evidentiary basis upon which to impute income to the
    father  the mother bears the onus and did not establish that the father should
    have been working during his treatment or that he could now earn at a level
    consistent with what he was earning while employed at the City of Hamilton;

·

there was no evidence of misinformation, misrepresentation,
    deliberate undervaluation of assets or deliberate failure to provide financial
    information.

[42]

The
    motion judges findings of no evidentiary basis to support specific conclusions
    are particularly telling. The mother was deprived of the opportunity to
    establish an evidentiary basis through questioning the father in circumstances
    where an order for questioning had been made. Moreover, the finding that there
    was no evidence of misinformation, misrepresentation, deliberate undervaluation
    of assets or deliberate failure to provide financial information undermines the
    motion judges conclusion that the issue she identified for determination in
    relation to the mothers trust claim presented a preliminary question of law.

[43]

The
    motion judge did not find either the mother or her counsel at fault for the
    failure to complete questioning by December 31, 2013. On the record before her,
    such a finding would have been unreasonable.

[44]

I
    conclude that the motion judge denied the mother a fair hearing in failing to
    grant her adjournment request. She not only deprived the mother unfairly of the
    opportunity to complete questioning that had been previously ordered, she
    denied the mother the ability to make proper submissions on issues her reasons demonstrate
    posed significant complexity. And as I have said, she did so without allowing
    the mother to make full submissions on whether the motions could proceed
    without questioning.
[4]


[45]

In
    reaching this conclusion, I am mindful of the fathers submissions that the
    mother faces significant hurdles in relation to her claim for a constructive
    trust. These include setting aside the 2006 order; a potential limitation
    issue; and the fact of the mothers 2009 bankruptcy. However, as I have
    explained, the motion judge erred in failing to permit questioning before
    determining whether the 2006 order could be set aside  and she did not address
    the limitation issue. While the mothers 2009 bankruptcy may affect the
    mothers ability to make her claim at this time, in the absence of information
    about the mothers debts when she declared bankruptcy, and the position of her
    trustee in bankruptcy, the effect of the bankruptcy on her claim cannot be
    determined on this appeal.

E.

conclusion

[46]

Based
    on the foregoing reasons, the order dated June 17, 2014 including the order for
    costs is set aside, and a new hearing is ordered before another judge on terms
    that questioning proceed forthwith on a schedule to be agreed upon by the
    parties or determined by a case management judge.

[47]

I
    would add that, particularly in the light of the mounting costs, the parties
    would be well-advised to seek a judicial settlement conference to attempt to
    resolve the issues between them.

[48]

Costs
    of the appeal to the mother fixed at $10,000 inclusive of disbursements and
    applicable taxes together with $3,500 ordered by Cronk J.A. on the motion dated
    December 12, 2014.

Released:

JUL -7 2015                           Janet Simmons J.A.

KF                                         I agree John
    Laskin J.A.

I agree K.
    Feldman J.A.





[1]

For ease of reference, later in these reasons, I have referred
    to the mothers responses to the fathers motion to change as a motion or
    cross-motion.



[2]

The motion judges reasons indicate that the limitation issue
    was fully argued. However, the full context in which this statement was made
    suggests the opposite:

While the issue of a
    limitation problem was raised by the father, this issue was fully argued by the
    father. In the result, I need not consider whether or not the wifes claim is
    barred by expiration of a limitation period.



[3]
The motion judge relied on
Virc v. Blair
,
2012 ONSC 7104, 35
    R.F.L. (7
th
) 194, for the proposition that there is an onus on the
    recipient of financial information, should he or she not accept the veracity of
    that information, to take steps to question it. That decision was overturned in
Virc v. Blair
, 2014 ONCA 392, 119 O.R. (3d) 721. This court found that
    the motion judge erred in her application of the test to set aside a separation
    agreement. In that case, the motion judge assumed there had been deliberate
    misrepresentation in financial disclosure. Having done so, she erred in
    shifting the onus to the recipient of the information to inquire as to its veracity.
    The burden was on the party who provided the information to establish that the
    recipient had actual knowledge of the falsehood.



[4]

Early on in her adjournment request submissions,
    mothers counsel attempted to explain why questioning was necessary. The motion
    judge cut off her, saying that she did not require any explanation as an order
    for questioning had been made.

Later, during fathers counsels
    submissions, the motion judge appeared to accept his argument that certain
    issues could be addressed without questioning, and, ultimately, she adopted
    this view without giving mothers counsel a full chance to respond.


